Name: Commission Regulation (EC) No 721/2004 of 16 April 2004 concerning tenders submitted in response to the invitation to tender for the export to certain third countries of wholly milled round grain A rice issued in Regulation (EC) No 1875/2003
 Type: Regulation
 Subject Matter: cooperation policy;  plant product;  trade policy
 Date Published: nan

 Avis juridique important|32004R0721Commission Regulation (EC) No 721/2004 of 16 April 2004 concerning tenders submitted in response to the invitation to tender for the export to certain third countries of wholly milled round grain A rice issued in Regulation (EC) No 1875/2003 Official Journal L 111 , 17/04/2004 P. 0039 - 0039Commission Regulation (EC) No 721/2004of 16 April 2004concerning tenders submitted in response to the invitation to tender for the export to certain third countries of wholly milled round grain A rice issued in Regulation (EC) No 1875/2003THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 3072/95 of 22 December 1995 on the common organisation of the market in rice(1), and in particular Article 13(3) thereof,Whereas:(1) An invitation to tender for the export refund on rice was issued under Commission Regulation (EC) No 1875/2003(2).(2) Article 5 of Commission Regulation (EEC) No 584/75(3) allows the Commission to decide, in accordance with the procedure laid down in Article 22 of Regulation (EC) No 3072/95 and on the basis of the tenders submitted, to make no award.(3) On the basis of the criteria laid down in Article 13 of Regulation (EC) No 3072/95 a maximum refund should not be fixed.(4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 1No action shall be taken on the tenders submitted from 12 to 15 April 2004 in response to the invitation to tender for the export refund on wholly milled round grain A rice to certain third countries issued in Regulation (EC) No 1875/2003.Article 2This Regulation shall enter into force on 17 April 2004.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 16 April 2004.For the CommissionFranz FischlerMember of the Commission(1) OJ L 329, 30.12.1995, p. 18. Regulation as last amended by Commission Regulation (EC) No 411/2002 (OJ L 62, 5.3.2002, p. 27).(2) OJ L 275, 25.10.2003, p. 14.(3) OJ L 61, 7.3.1975, p. 25. Regulation as last amended by Regulation (EC) No 1948/2002 (OJ L 299, 1.11.2002, p. 18).